
	

113 S2394 IS: Sage Grouse Protection and Conservation Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2394
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Enzi (for himself, Mr. Barrasso, Mr. Hatch, Mr. Risch, Mr. Lee, Ms. Murkowski, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To require the Secretary of the Interior and the Secretary of Agriculture to provide certain
			 Western States assistance in the development of statewide conservation and
			 management plans for the protection and recovery of sage grouse species,
			 and for other purposes. 
	
	
		
			1.
			Short title
			This Act may be cited as the Sage Grouse Protection and Conservation Act.
		
			2.
			Greater sage-grouse protection and conservation measures
			
				(a)
				Definitions
				In this section:
				
					(1)
					Covered western State
					The term covered western State means each of the States of California, Colorado, Idaho, Montana, Nevada, North Dakota, Oregon,
			 South Dakota, Utah, Washington, and Wyoming.
				
					(2)
					National Forest System land
					The term National Forest System land means the Federal land within the National Forest System, as described in section 11(a) of the
			 Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
			 1609(a)).
				
					(3)
					Public land
					The term public land has the meaning given the term public lands in section 103 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1702).
				
					(4)
					Sage grouse species
					The term sage grouse species means the greater sage-grouse (Centrocercus urophasianus) and the Gunnison sage-grouse
			 (Centrocercus minimus).
				
					(5)
					Secretary
					The term Secretary means—
					
						(A)
						the Secretary of Agriculture, with respect to National Forest System land; and
					
						(B)
						the Secretary of the Interior, with respect to public land.
					
					(6)
					Statewide plan
					The term statewide plan means a statewide conservation and management plan for the protection and recovery of sage grouse
			 species within a covered western State.
				
				(b)
				Secretarial participation in State planning process
				
					(1)
					In general
					Not later than 30 days after receipt of notice from a covered western State that the State is
			 initiating or has initiated development of a statewide conservation and
			 management plan for the protection and recovery of the sage grouse species
			 within the State, the Secretary shall provide to the Governor of that
			 covered western State—
					
						(A)
						a commitment of the willingness of the	Secretary to participate in the development;
					
						(B)
						a list of designees from the Department of the Interior or Department of Agriculture, as
			 applicable, who shall represent the Secretary as a participant in the
			 development; and
					
						(C)
						a list of other Federal departments that could be invited by the covered western State to
			 participate.
					
					(2)
					Access to information
					Not later than 60 days after receipt of a notice described in paragraph (1) from the covered
			 western State, the Secretary
			 shall provide to the State all relevant scientific data, research, or
			 information regarding sage grouse species and habitat within the State to
			 appropriate State personnel to assist the State in the development.
				
					(3)
					Availability of Department personnel
					The Secretary shall make personnel from Department of the Interior agencies or Department of
			 Agriculture agencies, respectively, available, on at least a monthly
			 basis, to meet with officials of the State to develop or implement a
			 statewide plan.
				
				(c)
				Contents of notice
				A notice under subsection (b) shall—
				
					(1)
					be submitted by a Governor of any covered western State; and
				
					(2)
					include—
					
						(A)
						an invitation for the Secretary to participate in development of the statewide plan; and
					
						(B)
						a commitment that, not later than 2 years after the submission of a notice under this section, the
			 State shall present to the Secretary for review a 10-year (or longer) sage
			 grouse species conservation and management plan for the entire State.
					(d)Review of State planIf the Secretary receives a statewide plan from a covered western State not later than 2 years
			 after receiving a notice under subsection (b) from the State, the
			 Secretary shall—
					(1)
					review the statewide plan using the best available science and data to determine if the statewide
			 plan is likely—
					
						(A)
						to conserve the sage grouse species to the point at which the measures provided pursuant to the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) are no longer
			 necessary in the State; and
					
						(B)
						to conserve the habitat essential to conserve the sage grouse species within the State; and
					
					(2)
					approve or endorse, or make comments regarding, the statewide plan not later than 120
			 days after the date of submission.
				
				(e)
				Actions after statewide plan is submitted
				
					(1)
					Hold on certain actions
					Not later than 30 days after receipt of a statewide plan from a
			 covered western State, the Secretary shall—
					
						(A)
						take necessary steps to place on hold—
						
							(i)
							for a period of not less
			 than 10 years, all actions with respect to listing any sage grouse species
			 in that State under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
						
							(ii)
							enforcement of any current listing of sage grouse species within that State under that Act; and
						
							(iii)
							designation of any critical habitat for any sage grouse species within that State under that Act;
			 and
						
						(B)
						withdraw any land use planning activities related to Federal management of sage grouse on Federal
			 land within that State and take immediate steps to amend all Federal land
			 use plans to comply with the statewide plan with respect to that State,
			 if—
						
							(i)
							the State presents to the Secretary the conservation and management plan of the State not later
			 than 2 years
			 after the State submits notice to the Secretary under subsection (b); and
						
							(ii)
							the State is implementing the plan.
						
					(2)
					Actions pursuant to NEPA
					Any proposed action pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) that occurs within a covered western State may not be denied or
			 restricted solely on the basis of a sage grouse species if the action is
			 consistent
			 with a statewide plan that has been submitted by the State to the
			 Secretary.
				
				(f)
				Existing State plans
				The Secretary shall—
				
					(1)
					except as provided in paragraph (2), give effect to a statewide plan
			 that is submitted by a covered western State and approved or endorsed by
			 the United States Fish and Wildlife Service before the date of the
			 enactment of this Act, in accordance with the terms of approval or
			 endorsement of the plan by the United States Fish and Wildlife Service;
			 and
				
					(2)
					for purposes of subsections (b)(3) and (e), treat a statewide plan described in paragraph (1) as a
			 plan referred to in those
			 subsections.
				
